DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/13/2021 has been entered.  Claims 1-8 and 10-74 are pending in the application.  Claim 9 has been cancelled.  Claims 3-8, 11, 15, 17, 19-25, 28-38, 50, 54-55, 66-71, and 73 are withdrawn.  Applicant amended the dependency of claims 14 and 63, which overcomes the 112b rejections of claim 16 and 63 previously set forth in the Non-Final Office Action mailed on 8/13/2021.  Applicant amended the Specification to include a Cross-Reference to Related Applications section, which overcomes the Specification objection previously set forth.  The amendments to the claims and Applicant’s arguments (see Remarks of 12/13/2021) overcome each and every claim and abstract objection and the 112b rejection of claim 57 previously set forth.  Applicant argued the 112b rejections of claims 49 and 58.  These arguments are not persuasive; thus, the 112b rejections of claims 49 and 58 are maintained (see 112b rejection section below and Response to Arguments section below).

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, line 3: please correct “the axis” to “the central axis” to maintain consistency with the introduction of “a central axis” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 contains the trademark/trade name TYVEK.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to the brand of foil, not the exact foil itself, and, accordingly, the identification/description is indefinite.
Claim 58 recites the limitation “the adsorbed molecule is disposed on the delivery assembly” which is unclear. Claim 1 recites “an envelope that...encloses no residue” and surrounds the apparatus, claim 56 recites that “the residue includes an adsorbed molecule”, and claim 58 recites that “the adsorbed molecule is disposed on the delivery assembly”. In other words, it is unclear how the same residue/adsorbed molecule is both not enclosed by the envelope but also is on the delivery assembly which is enclosed by the envelope. The exact relationship between the residue/adsorbed molecule and the envelope/delivery assembly is not clear. For examination purposes, the Examiner interprets claim 58 to mean that the residue/adsorbed molecule is not enclosed in or on the envelope or delivery assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 10, 13, 18, 56-65, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1).
Regarding claim 1, Strader discloses a medicament delivery apparatus (injection device 200, see Fig. 1A) comprising:
a chamber (cartridge 82) containing a medicament (see par. [0040]), and having a medicament delivery outlet (outlet at septum 89);
a delivery assembly (body 12 and plunger 86) including:
a chassis (body 12) that is fixed, relative to the outlet, to the chamber (cartridge 82) (via interface 90 – see par. [0040]); and 
a fluid displacement member (plunger 86) that is configured to move relative to the outlet (outlet at septum 89) to move the medicament through the outlet (outlet at septum 89) (see par. [0060]); and 
	an envelope (flow wrapper package – see par. [0057]) that: 
		sterily surrounds the chassis (body 12); and 
		encloses no residue from chemical sterilization (the flow wrapper package encloses a sterile injection device 200 – see par. [0039] – and that apparatus is sterilized via UV or gamma radiation – see par. [0049] – which is not chemical sterilization and therefore would leave no chemical residue).
	While Strader discloses that the chamber (cartridge 82) is made of glass (see par. [0050]) and the delivery assembly (body 12 and plunger 86) is made of polyethylene (see par. [0042]), Strader fails to explicitly state that the chamber has a 
	However, the Applicant discloses that different materials (such as glass and polyethylene) have different electron beam attenuation coefficients (see Applicant’s specification par. [038]-[039]).  Thus, the chamber (cartridge 82) and delivery assembly (body 12 and plunger 86) of Strader could have different electron beam attenuation capacities, but this limitation is not explicitly stated in Strader.  
	Krueger teaches a sterilization method for sterilizing containers (see par. [0054]) wherein the thickness of a material can be modified in order to alter the electron beam attenuation capacity (see Krueger par. [0054] and [0003], note: X-ray sterilization is a specific type of electron beam sterilization utilizing electron beams).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of different parts of the delivery apparatus of Strader as taught by Krueger such that the chamber has a first electron beam attenuation capacity, the delivery assembly has a second electron beam capacity, and wherein the first electron beam attenuation capacity and the second electron beam attenuation capacity are different in order to achieve varying levels of shielding of the sterilizing electron beam at different parts throughout the delivery apparatus  (see Krueger par. [0054]).

Regarding claim 2, modified Strader teaches the apparatus of claim 1 substantially as claimed. Strader further teaches wherein the fluid-displacement member (plunger 86) comprises a piston (see Fig. 1A).

	Regarding claim 10, modified Strader teaches the apparatus of claim 1 substantially as claimed.  Strader further teaches wherein the chamber (cartridge 82) is included in a barrel (cylindrical wall 84) of a pre-filled syringe (see par. [0040]).

	Regarding claim 13, modified Strader teaches the apparatus of claim 1 substantially as claimed. Strader further teaches wherein:
	the outlet (outlet at septum 89) has a central axis (longitudinal axis through apparatus 200) that extends away from the chamber (cartridge 82); and
	the delivery assembly (body 12 and plunger 86) is not rotationally symmetric about the axis (body 12 is fixed relative to the axis – see par. [0040] – and plunger 86 translates rather than rotates – see par. [0060]).

Regarding claim 18, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader is silent as to whether the medicament includes a molecule that has a mass that is not less than 3,000 Dalton and not more than 500,000 Dalton.
Strader teaches that the apparatus delivers a medicament which may be a local anesthetic, therapeutic, or pharmaceutical agent (see par. [0040]), each of which are made of molecules which have a mass. The size of the apparatus outlet (tip 42) is a 

Regarding claim 56, modified Strader teaches the apparatus of claim 1 substantially as claimed.  Strader further teaches wherein the residue includes an adsorbed molecule (note: the examiner interprets this claim as reciting that the envelope encloses no adsorbed molecule. Since the device of Strader is sterilized via UV or gamma radiation — see par. [0049] — there are no enclosed residues or adsorbed molecules).

Regarding claim 57, modified Strader teaches the apparatus of claim 56 substantially as claimed.  Strader further teaches wherein the adsorbed molecule is disposed on the envelope (the Examiner interprets this claim to not require an adsorbed 

Regarding claim 58, modified Strader teaches the apparatus of claim 56 substantially as claimed.  Strader further teaches wherein the adsorbed molecule is disposed on the delivery assembly (see 112b rejection above — the Examiner interprets this claim to not require an adsorbed molecule on or enclosed within the envelope or delivery assembly. Since the device of Strader is sterilized via UV or gamma radiation — see par. [0049] — there are no residues or adsorbed molecules).

Regarding claim 59, modified Strader teaches the apparatus of claim 1 substantially as claimed. Strader further teaches that the chamber (which has the first electron beam attenuation capacity) and the delivery assembly (which has the second electron beam attenuation capacity) are made of different materials (see par. [0042] and [0050]) and are sterilized by UV or gamma radiation (see par. [0049]). However, modified Strader is silent as to whether the first electron beam attenuation capacity is greater than the second electron beam attenuation capacity by a multiple that is greater than 1. 
Krueger teaches a sterilization method for sterilizing containers (see par. [0054]) wherein the thickness of a material can be modified in order to alter the electron beam attenuation capacity (see Krueger par. [0054] and [0003], note: X-ray sterilization is a specific type of electron beam sterilization utilizing electron beams).  Therefore, it would 

Regarding claim 60, modified Strader teaches the apparatus of claim 1 substantially as claimed.  Strader further teaches an envelope (flow wrapper package — see par. [0057]) made of a material. Modified Strader is silent as to whether the envelope has a third electron beam attenuation capacity that is 50 times smaller than the first electron beam attenuation capacity. 
However, the Applicant discloses that different materials have different electron beam attenuation coefficients (see Applicant’s specification par. [038]-[039]).  Thus, the envelope of modified Strader could have a third electron beam attenuation capacity that is smaller than the first electron beam attenuation capacity, but this limitation is not explicitly stated in Strader.  
Krueger teaches a sterilization method for sterilizing containers (see par. [0054]) wherein the thickness of a material can be modified in order to alter the electron beam attenuation capacity (see Krueger par. [0054] and [0003], note: X-ray sterilization is a specific type of electron beam sterilization utilizing electron beams).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date 
 
Regarding claim 61, modified Strader teaches the apparatus of claim 1 substantially as claimed.  Strader further teaches wherein the delivery assembly (body 12 and plunger 86) includes: a toroidal element (flange assembly 60) disposed about the longitudinal axis (longitudinal axis through apparatus 200); and a shaft element (rod 130) disposed along the longitudinal axis (longitudinal axis through apparatus 200) (see Fig. 1B).

Regarding claim 62, modified Strader teaches the apparatus of claim 61 substantially as claimed.  Strader further teaches wherein the toroidal element (flange assembly 60) is rotatable, about the longitudinal axis (longitudinal axis through apparatus 200), relative to the shaft (rod 130) (see par. [0042]).

Regarding claim 63, modified Strader teaches the apparatus of claim 10 substantially as claimed.  Strader further comprises, about the medicament (see par. [0040]) and the barrel (cartridge 82), a sheath (interface 90) made of polyethylene (see par. [0051]). 

However, the Applicant discloses that different materials have different electron beam attenuation coefficients (see Applicant’s specification par. [038]-[039]).  Thus, the sheath of modified Strader could have a third electron beam attenuation capacity that is smaller than the first electron beam attenuation capacity, but this limitation is not explicitly stated in Strader.  
Krueger teaches a sterilization method for sterilizing containers (see par. [0054]) wherein the thickness of a material can be modified in order to alter the electron beam attenuation capacity (see Krueger par. [0054] and [0003], note: X-ray sterilization is a specific type of electron beam sterilization utilizing electron beams).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of different parts of the delivery apparatus of Strader as taught by Krueger such that the sheath has a third electron beam attenuation capacity that is 10 times smaller than the first electron beam attenuation capacity, since Krueger teaches modifying the thickness of components in order to achieve varying levels of shielding of the sterilizing electron beam at different parts throughout the delivery apparatus  (see Krueger par. [0054]).
  
Regarding claim 64, Strader discloses a medicament delivery apparatus (injection device 200, see Fig. 1A) comprising:
a chamber (cartridge 82) containing a medicament (see par. [0040]), and having a medicament delivery outlet (outlet at septum 89);

a chassis (body 12) that is fixed, relative to the outlet, to the chamber (cartridge 82) (via interface 90 – see par. [0040]); and 
a fluid displacement member (plunger 86) that is configured to move relative to the outlet (outlet at septum 89) to move the medicament through the outlet (outlet at septum 89) (see par. [0060]); and 
	an envelope (flow wrapper package – see par. [0057]) that: 
		sterily surrounds the chassis (body 12); and 
		encloses no residue from chemical sterilization (the flow wrapper package encloses a sterile injection device 200 – see par. [0039] – and that apparatus is sterilized via UV or gamma radiation – see par. [0049] – which is not chemical sterilization and therefore would leave no chemical residue).
	While Strader discloses that the chamber (cartridge 82) is made of glass (see par. [0050]) and the delivery assembly (body 12 and plunger 86) is made of polyethylene (see par. [0042]), Strader fails to explicitly state that the chamber has a first X-ray beam attenuation capacity and the delivery assembly has a second X-ray beam attenuation capacity; wherein the first X-ray beam attenuation capacity and the second X-ray beam attenuation capacity are different.
	However, the Applicant discloses that different materials (such as glass and polyethylene) have different X-ray beam attenuation coefficients (see Applicant’s specification par. [038]-[039]).  Thus, the chamber (cartridge 82) and delivery assembly (body 12 and plunger 86) of Strader could have different X-ray beam attenuation capacities, but this limitation is not explicitly stated in Strader.  


Regarding claim 65, modified Strader teaches the apparatus of claim 64 substantially as claimed.  Strader further teaches wherein the fluid-displacement member (plunger 86) comprises a piston (see Fig. 1A).

Regarding claim 72, modified Strader teaches the apparatus of claim 64 substantially as claimed.  Strader further teaches wherein the chamber (cartridge 82) is included in a barrel (cylindrical wall 84) of a pre-filled syringe (see par. [0040]).

Claims 12 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claims 10 and 72 above, further in view of Eid et al. (US 5,167,632 A).
Regarding claim 12, modified Strader teaches the apparatus of claim 10 substantially as claimed. However, modified Strader fails to state that the barrel includes polymer.
Eid teaches a syringe (syringe 10, see Fig. 1) wherein the barrel includes polymer (see col. 6 lines 1-8). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the glass barrel of modified Strader with the polymer barrel of Eid since Eid discloses that polymer barrels are sterilizable means for holding the medication (see Eid col. 6 lines 1-8).

Regarding claim 74, modified Strader teaches the apparatus of claim 72 substantially as claimed. However, modified Strader fails to state that the barrel includes polymer.
Eid teaches a syringe (syringe 10, see Fig. 1) wherein the barrel includes polymer (see col. 6 lines 1-8). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the glass barrel of modified Strader with the polymer barrel of Eid since Eid discloses that polymer barrels are sterilizable means for holding the medication (see Eid col. 6 lines 1-8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claim 10 above, further in view of Westbye et al. (US 2005/0020979 A1).
Regarding claim 14, modified Strader teaches the apparatus of claim 10 substantially as claimed. However, modified Strader fails to state that the delivery assembly includes an autoinjector; and the chamber includes a reservoir of the autoinjector.
Westbye teaches a medicament delivery apparatus (see Fig. 1) wherein the delivery assembly (injection system 102 and plunger 109) includes an autoinjector (see Fig. 1, par. [0020]); and the chamber (carrier 107) includes a reservoir of the autoinjector (see par. [0020] and [0022]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Strader to be an autoinjector as taught by Westbye in order to more safely and effectively administer injections than pre-filled syringes such as that of Strader (see Westbye par. [0004]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1) and further in view of Westbye et al. (US 2005/0020979 A1), as applied to claim 14 above, and further in view of Eid et al. (US 5,167,632 A).
Regarding claim 16, modified Strader teaches the apparatus of claim 14 substantially as claimed. However, modified Strader fails to state that the barrel includes polymer.
Eid teaches a syringe (syringe 10, see Fig. 1) wherein the barrel includes polymer (see col. 6 lines 1-8). 
.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claim 1 above, further in view of Bingham (US 2011/0288521 A1).
Regarding claim 26, modified Strader teaches the apparatus of claim 1 substantially as claimed. While Strader further teaches that the medicament can include local anesthetics, therapeutic or pharmaceutical agents, cosmetic agents, or other liquids (see par. [0040]), Strader is silent as to whether the medication includes a biological product.
Bingham teaches a syringe (see Fig. 1) which delivers a medication that includes a biological product (see par. [0039] — a vaccine is a biological product). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament of modified Strader to be a biological product as taught by Bingham in order to eradicate or decrease infectious diseases (see Bingham par. [0039]).

Regarding claim 27, modified Strader teaches the apparatus of claim 26 substantially as claimed.  Bingham further teaches wherein the biological product (see .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claim 1 above, further in view of Bishop (US 3,359,125 A).
Regarding claim 39, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader fails to state that the envelope includes a radiation detector.
Bishop teaches an envelope (ampoule 11 or vial 21, see Figs. 1-2) for sterily enclosing a syringe (see col. 1 lines 28-34 and col. 2 lines 1-8), wherein in the envelope (ampoule 11 or vial 21) includes a radiation detector (see col. 2 lines 42-60). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelope of modified Strader to include a radiation detector as taught by Bishop in order to easily indicate whether the envelope and its contents have been exposed to radiation and therefore have been sterilized (see Bishop col. 1 lines 23-27).

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claim 1 above, further in view of Dean et al. (US 2006/0054526 A1).
Regarding claim 40, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader fails to state that the envelope 
Dean teaches an envelope for sealing a medical apparatus (see par. [0032]), wherein the envelope (not shown — see par. [0032]) includes an atmosphere that is enriched, relative to an atmosphere exterior and adjacent to the envelope, in an inert gas (see par. [0032]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enrich the envelope of modified Strader with an inert gas as taught by Dean in order to seal the envelope under reduced pressure (see Dean par. [0032]).

Regarding claim 41, modified Strader teaches the apparatus of claim 41 substantially as claimed.  Dean further teaches wherein the inert gas (see modifications to claim 40 in view of Dean above) comprises nitrogen, N2 (see Dean par. [0032]).

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claim 1 above, further in view of Treacy et al. (US 2008/0183181 A1).
Regarding claim 42, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader fails to state a water-absorbing compound that is enclosed inside the envelope at a concentration that is greater than a concentration of the compound in an atmosphere exterior and adjacent to the envelope.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelope of modified Strader to include the water-absorbing compound of Treacy in order to prevent liquids from compromising the sterility of the enclosed apparatus (see Treacy par. [0032]).

Regarding claim 43, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader fails to state that a concentration of gaseous oxygen, O2, enclosed in the envelope is no greater than 1 part per million.
Treacy teaches an envelope (container 230) for sterily surrounding a medical device (see Fig. 2 — par. [0032]) having a concentration of gaseous oxygen, O2, enclosed in the envelope (container 230) being minimal due to an added O2 absorber (see par. [0032] and [0034]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelope of 
While modified Strader teaches that the concentration of gaseous oxygen, O2, enclosed in the envelope is low, modified Strader fails to explicitly disclose that the concentration is no greater than 1 part per million. 
Modified Strader teaches that the concentration of gaseous oxygen, O2, needs to be optimized to maintain sterility (see Treacy par. [0032] and [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the oxygen concentration in the envelope of modified Strader to be no greater than 1 part per million as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, Applicant discloses no criticality for the range claimed, stating merely that the concentration “may” be within the claimed range (see Specification par. [0158]) but also “may” be within many alternative ranges (see Specification par. [0158]).

Regarding claim 44, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader fails to state that a concentration of gaseous water vapor, H2O, enclosed in the envelope is no greater than 1 part per million.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelope of modified Strader to include a desiccant as taught by Treacy in order to prevent substances from compromising the sterility of the enclosed apparatus (see Treacy par. [0032]).
While modified Strader teaches that the concentration of gaseous water vapor, H20, enclosed in the envelope is low, modified Strader fails to explicitly state that the concentration is no greater than 1 part per million. 
Modified Strader teaches that the concentration of gaseous water vapor, H2O, needs to be optimized to maintain sterility (see Treacy par. [0032] and [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the water vapor concentration in the envelope of modified Strader to be no greater than 1 part per million as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, Applicant discloses no criticality for the range claimed, stating merely that the concentration “may” be within the claimed range (see .

Claims 45-49 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Strader et al. (US 2015/0073353 A1) in view of Krueger (US 2015/0297765 A1), as applied to claim 1 above, further in view of Pawlowski et al. (US 2014/0027333 A1).
Regarding claim 45, modified Strader teaches the apparatus of claim 1 substantially as claimed. However, modified Strader fails to explicitly state the structure of the envelope. Specifically, Strader fails to explicitly state that the envelope includes: a first impermeable member that is impermeable to mass transfer; and opposite the first impermeable member, a second impermeable member that is impermeable to mass transfer, the first and second impermeable members being sealed to each other.
Pawlowski teaches an envelope (packing unit 1, see Fig. 1c) for sterily surrounding medical devices (containers 2), the envelope (packing unit 1) including: a first impermeable member (container 10) that is impermeable to mass transfer (containers 2 are held within container 10, therefore 10 is not permeable to the mass of containers 2); and opposite the first impermeable member (container 10), a second impermeable member (film 130, not shown in Fig. 1c, see Fig. 5a for example) that is impermeable to mass transfer (film 130 is permeable to gas only — see par. [0061] — note: the examiner interprets that “impermeable to mass transfer” can allow for permeability of gas as described in par. [0161]-[0162] of the specification), the first (container 10) and second (film 130) impermeable members being sealed to each other (see par. [0061]). 


Regarding claim 46, modified Strader teaches the apparatus of claim 45 substantially as claimed.  Strader further teaches wherein the first impermeable member (container 10 of Pawlowski — see modifications to claim 45 above) is recessed to accommodate the delivery assembly (body 12 and plunger 86 of Strader) (see Pawlowski Fig. 1c — wherein container 10 is recessed at side wall 12 and accommodates the entire apparatus 2).

Regarding claim 47, modified Strader teaches the apparatus of claim 46 substantially as claimed.  Pawlowski further teaches wherein the first impermeable member (container 10 of Pawlowski — see modifications to claim 45 above) comprises a molded polymer (see Pawlowski par. [0040]).

Regarding claim 48, modified Strader teaches the apparatus of claim 45 substantially as claimed.  Pawlowski further teaches wherein the second impermeable member (film 130 of Pawlowski — see modifications to claim 45 above) includes a foil (see Pawlowski par. [0061] and Pawlowski claim 15).

Regarding claim 49, modified Strader teaches the apparatus of claim 48 substantially as claimed.  Pawlowski further teaches wherein the second impermeable member (film 130 of Pawlowski — see modifications to claim 45 above) includes a foil sold under the trademark TYVEK (see Pawlowski par. [0061] and Pawlowski claim 15).

Regarding claim 51, modified Strader teaches the apparatus of claim 45 substantially as claimed.  Strader further teaches wherein the first impermeable member (container 10 of Pawlowski — see modifications to claim 45 above) is recessed to accommodate the delivery assembly (body 12 and plunger 86 of Strader) (see Pawlowski Fig. 1c — wherein container 10 is recessed at side wall 12 and accommodates the entire apparatus 2); and the second impermeable member (film 130 of Pawlowski — see modifications to claim 45 above) is recessed to accommodate the delivery assembly (body 12 and plunger 86 of Strader) (film 130 of Pawlowski is made of a peelable/removable fiber or foil film — see Pawlowski par. [0061] and claim 15 — therefore film 130 can be recessed to accommodate the delivery assembly as film 130 is bendable/movable).

Regarding claim 52, modified Strader teaches the apparatus of claim 45 substantially as claimed.  Pawlowski further teaches wherein: the first impermeable member (container 10 of Pawlowski — see modifications to claim 45 above) includes a sheath (see Pawlowski Fig. 1c); and the second impermeable member (film 130 of Pawlowski — see modifications to claim 45 above) includes a cap (see Pawlowski Fig. 5a and Pawlowski par. [0061]).

Regarding claim 53, modified Strader teaches the apparatus of claim 52 substantially as claimed.  Pawlowski further teaches wherein the cap (film 130 of Pawlowski — see claim 52 above and modifications to claim 45 above) comprises a foil (see Pawlowski par. [0061] and Pawlowski claim 15).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered.  Some arguments are persuasive, others are not.
Applicant’s arguments with respect to the objections to the abstract and the claims are persuasive.  Thus, those objections have been withdrawn.  Further, Applicant’s arguments with respect to the 112b rejection of claim 57 have been considered and are persuasive.  Thus, the 112b rejection of claim 57 has been withdrawn.
Applicant’s arguments with respect to the 112b rejection of claim 49 have been considered and are not persuasive.  Applicant argues that “TYVEK” is well-known and widely used as referring to a specific nonwoven material made of high density polyethylene fibers.  However, the claim recites “a foil sold under the trademark TYVEK”.  TYVEK as recited in the claim refers to a brand of foil, not a specific nonwoven material made of high density polyethylene fibers.  The claim should be amended to refer to the specific product, not the brand.  
Applicant’s arguments with respect to the 112b rejection of claim 58 have been considered and are not persuasive.  Applicant argues that claim 58 clearly describe the 
Applicant argues (see Remarks pg. 18-19) that the body 12 of Strader is not fixed to the cartridge 82.  However, Strader explicitly describes in paragraph [0040] that axial movement of the cartridge 82 relative to body 12 (body 12 is the body of housing 10) is prevented by the cartridge-to-housing interface 90.  Thus, the cartridge 82 of Strader is at least fixed at certain states of the apparatus, in particular in the pre-armed state.
Applicant also argues (see Remarks pg. 19-20) that the envelope does not necessarily sterily surround the chassis.  However, Strader explicitly describes in par. [0039] that the apparatus is shipped (in a flow wrapper package – see par. [0057]) in a sterile state until use by a medical professional.  Therefore, the envelope/wrapper package directly maintains that the contents of the apparatus are sterile until use.
Applicant’s arguments (see Remarks pg. 20-22) with respect to claims 9 (which has been cancelled and incorporated into amended claim 1) and 64 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strader in view of Krueger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/